Citation Nr: 1413418	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  03-18 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder, other than chloracne.

2. Entitlement to service connection for a skin disorder, other than chloracne.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD. 

4. Entitlement to service connection for hepatitis C. 

5. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 

6. Entitlement to an increased rating for a bilateral hydrocele, currently evaluated as noncompensable prior to February 7, 2012 and 10 percent disabling thereafter.

7. Entitlement to a higher initial rating for back scarring, currently evaluated as noncompensable prior to June 8, 2009 and 30 percent disabling thereafter.

8. Entitlement to a higher initial rating for chloracne, currently evaluated as 10 percent disabling. 

9. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for chloracne, PTSD, hypertension, hepatitis C, bilateral hydrocele, and back scar.  Jurisdiction has been transferred to the RO in Chicago, Illinois.  

In May 2005, the RO granted service connected for PTSD and assigned a 50 percent initial rating.  In July 2005, the Veteran expressed disagreement with initial PTSD rating.  The RO issued an April 2006 statement of the case (SOC) and the Veteran did not perfect an appeal.  In November 2008, the Veteran filed an increased rating claim for PTSD, which is currently on appeal.  

In October 2006, the Board granted service connection for chloracne and scarring of the back.  The Board remanded the issue of whether new and material evidence has been received to reopen a claim for service connection for a non-chloracne skin disorder and the issues of service connection for hypertension, hepatitis C, and bilateral hydrocele.  

The RO issued an April 2007 rating decision implementing service connection grants for chlorance and scar of the back.  In July 2007, the Veteran filed a notice of disagreement (NOD) with the initially assigned ratings of 10 percent for chlorance and noncompensable for scar of the back.  The RO did not issue a SOC until October 2012, and the Veteran perfected an appeal.  Hence, the issues are higher initial ratings for chlorance and scar of the back.  

In April 2008, the RO granted service connection for bilateral hydrocele.  The August 2008 statement from the Veteran was a request for an increase, rather than a notice of disagreement with the April 2008 RO decision.  38 C.F.R. § 20.201.

In October 2008, the Board denied the claims previously remanded in October 2006 (i.e. whether new and material evidence was received to reopen a claim of service connection for a skin disorder other than chloracne, service connection for hepatitis C and for hypertension).  The Veteran appealed the Board's October 2008 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an Order dated October 2012, the Court vacated the October 2008 Board denial and remanded the claims pursuant to a joint motion filed by the parties.

In April 2013, the Board remanded the claims subject to the Joint Motion.  It also remanded additional increased rating claim for PTSD, initial rating claims for  bilateral hydrocele, back scarring, and chlorance, and entitlement to TDIU which had then reached appellate status.  The Board denied a claim for an effective date earlier than February 16, 2001, for the grant of service connection for chloracne.

With regard to the above, an issue presented on appeal to the Board in April 2013 was "Entitlement to a compensable rating for back scarring."  In an August 2013 rating decision, the RO granted service connection for "painful scars on back" and awarded a 30 percent disability rating effective June 8, 2009.  In the later issued August 2013 SSOC, the RO listed the issue on appeal as "compensable rating for back scarring."  It found an increased rating was not warranted.  It also noted that while the Veteran's scars had been identified as painful on the most recent VA examination, that aspect of the disability had been addressed in a separate rating. Notwithstanding the RO's most recent characterization of the Veteran's claim into separate issues, the Board notes that a higher rating for back scars remains a single issue in appellate status, based on the assignments of a noncompensable rating and a 30 percent rating during the appeal period.  As such, the Board has recharacterized the issue, as is noted on the title page, above. 

In November 2013, the Board remanded all the issues on appeal for additional development, and the case has returned to the Board for appellate review. 

The Veteran's attorney withdrew his representation in May 2011.  There is no valid VA Form 21-22 contained in the Veteran's claims file.  Thus, the Veteran continues to remain unrepresented before the Board.

Review of the Virtual VA electronic folder includes updated VA treatment records.  The agency of original jurisdiction (AOJ) considered these records in the December 2013 SSOC.  The Veterans Benefits Management System (VBMS) does not show any pertinent records.    

The issues of service connection for a skin disorder, other than chloracne, hypertension, and hepatitis C; increased rating for PTSD; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  New and material evidence has been received to reopen a claim for service connection for a skin disorder, other than chloracne.

2.  During the entire appeal period, the service-connected bilateral hydrocele was manifested by complaints of pain and skin abnormalities, but was not manifested by any urinary tract infection symptomatology or necessitate intensive treatment; long term drug therapy was not demonstrated prior to February 7, 2012.

3.  Resolving reasonable doubt in the Veteran's favor, painful superficial scars of the back were demonstrated beginning April 17, 2007; deep scars, superficial scars greater than 929 square centimeters (sq. cm), or scars causing functional impairment have not been demonstrated.  

4.  The Veteran's chloracne was manifested by acne that covered about 5 and 20 percent of his face and neck; a coverage that was also determined to be less than 40 percent of the Veteran's face and neck.


CONCLUSIONS OF LAW

1.  The March 1995 decision of the RO, which denied service connection for a skin condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2013). 

2.  The evidence received since the March 1995 RO decision, which denied service connection for a skin condition, is new and material and the claim for a skin disorder other than chloracne is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The criteria for higher initial ratings for bilateral hydrocele, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7525 (2013).

4.  The criteria for initial ratings of 10 percent beginning April 17, 2007 and 30 percent beginning October 23, 2008 for back scarring, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Codes 7801-7804 (2007) and 7801-7804 (2013).

5.  The criteria for an initial rating in excess of 10 percent for chloracne are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7839 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  (With respect to the petition to reopen, this portion of the claim is granted, so further discussion of the VCAA compliance on the question of reopening is not necessary.)  

The appeal for higher initial ratings for back scarring and chloracne arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to claims for increased disability ratings for service-connected disabilities, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Letters dated in March 2006, December 2006, November 2008, May 2009, and June 2013, together apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  They also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although some of the letters were not received prior to the initial adjudications, the Veteran had an opportunity to submit information and evidence in light of the notices prior to the multiple subsequent adjudications by the AOJ with the most recent being the December 2013 SSOC.  This course of corrective action satisfies VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  He had November 2007, December 2008, and February 2012 VA genitourinary examinations.  He had June 2009 and February 2012 scar and dermatology examinations.  There is no indication that the Veteran's service-connected disabilities have worsened since the most recent examinations.  

For the issues decided on appeal, the record reflects substantial compliance with the prior Board remands and the October 2012 Joint Motion.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The current record includes: June 2013 notice letter for the petition to reopen and complete VA treatment records from July 2004 to October 2013.  The AOJ re-adjudicated the claims in December 2013.    

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied. 

II.  Petition to reopen for new and material evidence

The Veteran seeks service connection for his non-chloracne dermatological disorders.  The claim was originally denied in March 1995.  The Veteran did not appeal.  The RO's March 1995 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Prior final decisions by the RO may be reopened upon the receipt of evidence which is new and material.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The definition of new and material evidence was amended in August 2001.  However, the amended definition of new and material evidence only applies to a claim to reopen received on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Because the Veteran's claim was received by the RO prior to that date, in February 2001, the amended definition of new and material evidence is not applicable to the Veteran's claim to reopen.

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court has interpreted the revised 38 C.F.R. § 3.156(a) (2013) as creating a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The available evidence as of the March 1995 RO decision includes service treatment records, VA treatment records from January 1980 to August 1992, and Cook County Hospital records.  It also includes a June 1983 Agent Orange examination and a September 1993 VA dermatology examination.  

On his June 1966 enlistment examination, the Veteran was noted to have skin abnormality assessed as acne of the face and back with scarring.  However, on his Report of Medical History for enlistment he denied having or ever having skin disease.  Service treatment records (STRs) reflect treatment for a variety of dermatological disorders: include rash, tinea pedis (athlete's foot), venereal warts, and severe acne of the face and back.  The Veteran affirmed having skin diseases on his August 1968 Report of Medical History for separation.  He described having severe acne for the past two years.  On the Veteran's August 1968 separation examination, the examiner noted that the Veteran had severe acne.  

The June 1983 VA Agent Orange examination shows that the Veteran complained about scars on his back. 

The Veteran was afforded a VA general examination in September 1993.  He complained about whole body skin problems.  He described having pruritus, which caused itching.  He also had a rash.  Clinical examination showed multiple acne cysts and scars over his back. He had lesser amounts of acne on his chest.  Erythema was noted to likely be caused by scratching.  The examiner noted moderate scars from acne.  He also commented that the Veteran had a history of sebaceous cysts over the occipital scalp with a grape sized cyst present on examination.  The examiner diagnosed acne of the back and chest.     

VA treatment records from approximately 1984 to 1992 confirm that the Veteran had periodic dermatological consultations for acne and rashes.  

Evidence received since the March 1995 RO decision includes updated VA treatment records and examination reports in addition to various written statement by the Veteran in support of his petition to reopen.  

VA treatment records from November 1996 include an assessment of chloracne.

In a June 2001 statement, the Veteran reported having chloracne since service.  

VA treatment records from October 2001 reflect that the Veteran had a 30 year history of chloracne since having Agent Orange.  Clinical examination was remarkable for various dermatological abnormalities affecting the face, back, chest, and groin.  The examiner assessed chlorance related to Agent Orange exposure and pruritus possibly as a medication side effect.  

The Veteran was afforded a March 2002 VA dermatology examination with review of the claims folder.  The examiner noted a history of acne and cysts since service.  He currently had occasional itching.  Clinical examination showed comedones and cysts involving the back, posterior neck, and chest area.  The examiner diagnosed mild acne vulgaris and cysts and nevus on the left axilla.  Chloracne was not observed.  

VA dermatology records from August 2002 showed that the Veteran complained about continuing itchiness.  Clinical examination was remarkable for dermatological abnormalities of the scalp, face, back, and groin.  The examiner again assessed chloracne with pruritus as a possible medication side effect.  A similar assessment was given again in November 2002, April 2003, and June 2003 VA treatment records.  

In a July 2005 letter, the Veteran's treating VA physician confirmed that the Veteran had Agent Orange related chloracne for many years.  

The Veteran was afforded a June 2009 VA dermatology examination.  The examiner assessed acne, inclusive of chloracne.  She described it was clinically stable, mainly with cysts and residua of former acne lesions.  

VA reexamined the Veteran in February 2012 for chloracne.  After clinical examination, the examiner assessed chloracne with associated abscesses on the back.  He described deep acne, such as deep inflamed nodules and pus-filled cysts, affecting body areas other than the face and neck.   

Most recently, VA treatment records from October 2012, show that the Veteran continued to be assessed as having acne/chloracne and scars affecting his cheeks and temples.

In summary, the new evidence shows that the Veteran continues to have severe dermatological symptoms, including acne vulgaris.  Medical records include diagnoses of chloracne and acne.  They raise the possibility that the Veteran may have a separate and distinct acne skin disorder apart from service connected chloracne.  As noted, the Court has indicated the threshold for reopening is low under at least the revised regulations.  Shade, 24 Vet. App. 110.  Given that the Veteran had acne in service and continues to related symptoms, a continuity of symptomatology is demonstrated.  The petition to reopen is granted and the underlying service connection claim is remanded for a clarifying medical opinion as detailed below.  

III.  Increased ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating for back scarring and chloracne, they have been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claims.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, for the bilateral hydrocele, an increase in the level of a service-connected disability is at issue, and the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

(i) Increased rating for bilateral hydrocele, currently rated as noncompensable prior to February 7, 2012 and 10 percent disabling thereafter.

For background purposes, the Veteran was found to have bilateral hydroceles beginning in service.  In September 2001, he underwent surgical repair for his right hydrocele.  He did not have his left hydrocele surgically corrected.  

The Veteran's service-connected bilateral hydrocele disability is rated by analogy to Diagnostic Code (DC) 7525.  See 38 C.F.R. § 4.115b, DC 7525. Under DC 7525, chronic epididymo-orchitis is rated as a urinary tract infection.  Id.; see also 38 C.F.R. § 4.115a. 

A urinary tract infection that requires long-term drug therapy, one to two hospitalizations per year, and/or intermittent intensive management will result in the assignment of a 10 percent disability evaluation.  Id.  The next higher rating of 30 percent requires evidence of either poor renal function or evidence of recurrent symptomatic infection requiring drainage, more than two hospitalizations per year, and/or continuous intensive management.  Id.  "Drug" is defined, in part, as any chemical compound used on or administered to humans for the relief of pain or suffering.  This includes nonsteroidal anti-inflammatory (NSAID).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 575 (31st ed. 2007).

In August and November 2008, the Veteran asserted that his service connected bilateral hydrocele was more severe than the current rating indicated.  

The Veteran was furnished a December 2008 VA genitourinary examination.  He reported having urinary urgency, slow stream, and dribbling.  He denied incontinence.  He reported that he could not lift heavy objects.  He also stated that he had erectile dysfunction for the past 18 months.  Clinical examination showed small hydrocele on the left side with slight thickening of the epididymis.  The right side hydrocele had been removed as confirmed by ultrasound.  He denied any urinary tract infections.  The examiner noted a small bilateral upper pole epididymal cysts and bilateral testicular cysts.  Urinalysis was normal.  No testicular atrophy or malignancy was observed.  The examiner diagnosed left hydrocele, right upper pole epididymal cysts, bilateral testicular cysts, thickening of the upper pole left epididymis, mild epididymitis, and erectile dysfunction.   

VA treatment records from approximately 2008 through 2013 show that the Veteran had isolated complaints of genitourinary symptoms.  As relevant, in March 2010 and July 2010 entries reflect complaints of postoperative right sided testicular pain.  The pain level had remained stable since the surgery several years ago.  Most recently, October 2013 dermatology notes show that the Veteran was on antibiotic therapy to treat a skin disorder within the hydrocele area.  

The Veteran was afforded a February 2012 VA examination for his claim.  He did not have a voiding dysfunction, nor did he have a history of recurrent symptomatic urinary tract or kidney infections.  Erectile dysfunction or retrograde ejaculation was not noted.  However, the examiner affirmed a history of chronic epididymitis, epidiymo-orhitis, or prostatis.  He commented that the Veteran had long term antibiotic drug therapy course for treatment.  Clinical examination was unremarkable, except for abnormal epididymis bilaterally.  Prostate was normal.  Although the Veteran had a postoperative scar, it was not painful.  The examiner diagnosed bilateral hydrocele as confirmed by ultrasound with chronic epididymo orchitis.  He stated that the Veteran could not perform physical work due to it.  

Overall, the record does not show that the Veteran has any history of recurrent urinary tract infections.  The Board acknowledges the Veteran's complaints of continuing postoperative pain and skin disorders.  He has had infrequent medical attention for his hydrocele or related genitourinary symptoms.  Although VA treatment record document recurrent antibiotic use, the Veteran has numerous illnesses and the treatment records are not clear that he received antibiotic treatment exclusively for his hydrocele.  He has not had any hospitalization due to hydrocele complications or similar continuous intensive management.  For these reasons, a rating in excess of 10 percent and compensable rating prior to February 7, 2012 for bilateral hydrocele is not warranted.  38 C.F.R. §§ 4.115a, 4.115b, DC 7525.

(ii) Higher initial rating for back scarring, currently evaluated as noncompensable prior to June 8, 2009 and 30 percent disabling thereafter.

The Veteran is currently in receipt of an initial noncompensable rating prior to June 8, 2009 and 30 percent thereafter for painful scars of the back associated with chloracne.  The disability is rated pursuant to Diagnostic Code (DC) 7804 for painful scars.  38 C.F.R. § 4.118, DC 7804 (2013).  

During the course of the Veteran's appeal, VA revised the rating criteria for evaluating scars, effective August 30, 2002 and October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  As relevant, prior to August 30, 2002, DC 7804 provided for compensable ratings for "scars, superficial, tender and painful on objective demonstration."  From August 30, 2002, DC 7804 provided for compensable ratings for "scars, superficial, painful on examination."  

The 2008 amendments are effective for claims filed on or after October 23, 2008, unless a claimant requests consideration under the amended criteria.  In this case, the RO has adjudicated the Veteran's scar disabilities under the exclusively under 2008 rating criteria (see August 2013 rating decision and December 2013 supplemental statement of the case), effectively construing the Veteran's contentions as requesting readjudication under the new criteria.  As such, the new criteria are for consideration during the period beginning on October 23, 2008.  38 C.F.R. § 4.118 (2013) (providing that the new criteria cannot be applied prior to October 23, 2008).   

The 38 C.F.R. § 4.118 (2007) or "old" rating criteria provided criteria under DC 7800 for rating scars of the head, face or neck.  As the scars pertain to the back, the old DC 7800 is not for further discussion.  38 C.F.R. § 4.118, DC 7800 (2007). 

The old DC 7801 provided ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.118, DC 7801 (2007).  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) were rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) were rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) were rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) were rated 40 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  Id.  

The old DC 7802 provided ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  38 C.F.R. § 4.118, DC 7802 (2007).  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, were rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.

The old DC 7803 provided a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803 (2007). 

The old DC 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118. DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118 (2007). 

DC 7805 provided that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2007).

The relevant 38 C.F.R. § 4.118 (2013) "new" criteria provide:

New DC 7801 Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear: 40 percent for area or areas of 144 square inches (929 sq. cm.) or greater; 30 percent for area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); 20 percent for area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); and 10 percent for area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118 DC 7801 (2013).

Note (1): A deep scar is one associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

New DC 7802 Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear: 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 DC 7802 (2013).  Note (1):A superficial scar is one not associated with underlying soft tissue damage.  Note (2):If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

New DC 7804 Scar(s), unstable or painful: 30 percent for five or more scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and 10 percent for one or two scars that are unstable or painful.  38 C.F.R. § 4.118 DC 7804 (2013).  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

New DC 7805 Scars, other (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118 DC 7805 (2013). Evaluate any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.

VA treatment records from October 2001 reflect that the Veteran had numerous scattered closed comedomes on his back.  Similar assessments were made in additional contemporaneous VA treatment records.  

The Veteran had a March 2002 VA dermatology examination.  As relevant, the examiner noted a history of acne and cysts on the Veteran's back.  He had a 6 by 6 millimeter (mm) dark brown macule with slightly irregular border.  

A June 2003 VA treatment notes reflects that the Veteran had numerous atrophic papules and plaques on his back.  VA treatment records from November 2004, show that the Veteran had comedomes, hyperpigmented macules, red papules, and flesh colored nodules on his back.  

VA treatment records from February to December 2005 show assessments of numerous scars affecting the chest, abdomen, and back with an assessment of chloracne.  Similar assessments were continued in 2006.  However, in his April 2007 dermatology consultation, the Veteran specifically complained that his back symptoms had increased.  Beginning July 2007 a clinical assessment of "significant, disfiguring" scars of the back was made and continued in subsequent 2007 dermatological notes.  In December 2008 and February 2009, the Veteran reported increasing dermatological problems of his back.  A diagnosis of pruritus was added.  VA treatment records from June 2009 show that the Veteran had extensive punctate and larger scars covering approximately 50 percent of his back.  The examiner commented that they were not functionally significant.    

The Veteran was afforded a VA scar examination on June 8, 2009.  He complained about skin infections on his back that resulted in scars.  The lesions were itchy.  Clinical examination showed numerous pea-sized and pinpoint scars over the lumbar area due to chloracne.  The scars were painful upon examination with some inflammation and edema, but no keloid formation.  There was no area of induration or inflexibility of function caused by the scars.  Skin texture was normal without pain, breakdown, adherence to underlying tissue, atrophy, loss of skin over scar, among other symptoms.  The examiner diagnosed scars on the lumbar area.  

VA treatment records from February 2010 through September 2011 confirm that the Veteran had extensive "ice pick" and firm flesh color scars on his back with nodules ranging from 2 to 5 square centimeters (sq. cm.).  In May 2011, an examiner estimated that 30 percent of the Veteran's back was covered by these scars.  Notably, dermatology clinical assessments from October 2012 and February 2013 indicate 70 percent of the Veteran's back was affected by scarring. 

VA reexamined the Veteran for scars in February 2012.  The examiner diagnosed chloracne residual scars on the upper portion of the back.  Clinical examination showed "hundreds" of linear scars on his back, which were painful.  They covered an area of approximately 400 sq. cm.  The examiner also reported a 3 by 1 cm scar covering posterior neck.  It was stable and superficial.  He estimated it covered a 6 square cm area.  It did not result in distortion of facial feature and tissue loss, nor did it cause limitation function.  The examiner commented that the Veteran had extensive scarring from chloracne, but none of the scars were anterior or visible.  

The Veteran is currently in receipt of a 30 percent initial rating for back scars beginning June 8, 2009.  He contends that higher ratings are warranted.  As detailed below, the Board finds that 10 percent initial rating beginning April 17, 2007, and 30 percent beginning October 23, 2008 is warranted.

Again, prior to October 23, 2008, the old rating criteria are exclusively for consideration.  38 C.F.R. § 4.118 (2007).  Ratings for scars not of the head, face, or back are limited under the old rating criteria.  The old DC 7804 provides a 10 percent rating for superficial, painful scars.  38 C.F.R. § 4.118, DC 7804 (2007).  

The earliest date that the VA dermatology clinical assessments specifically refer to scarring of the back is on February 7, 2005, where numerous scattered scars were noted for the back.  (Compare VA treatment records from November 2004 to February 2005).  Prior to the February 2005 clinical assessment, the Veteran's back dermatological disorders were described as comedomes, macules, papules, and nodules.  They do not specifically reference scars.  On April 17, 2007, the Veteran reported an increase in dermatology symptoms on his back.  At the July 2007 dermatology visit, the examiner described the back scars as "significant, disfiguring" but did not explicitly state whether they were painful.  This assessment of "significant, disfiguring" back scars continued in subsequent notes.  At the June 30, 2009 VA examination, the examiner confirmed that the back scars were painful upon examination.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that beginning April 17, 2007 the Veteran's service connected back scars approximated the old DC 7804 for painful, superficial scars.  38 C.F.R. §§ 4.3, 4.118, DC 7804 (2007).  It was on this date he reported an increased in dermatological symptoms of his back.  Subsequent clinical notes confirm the presence of significant scars of the back.  Although the scars were not confirmed to be painful until the June 2009 VA examination, the clinical notes from July 2007 to June 2009 indicate the Veteran's back scars were judged to be "significant" and "disfiguring."  Resolving reasonable doubt in the Veteran's favor, a rating of 10 percent under DC 7804 is granted beginning April 17, 2007.  Id.

Prior to October 23, 2008, the Veteran's service connected back scars are not shown  be deep or cause limited motion of the trunk, approximate an area greater than 929 sq. cm, or unstable.  An additional or higher rating under the old rating criteria is not warranted.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803 (2007).   

Beginning October 23, 2008, the Veteran met the revised diagnostic criteria for a 30 percent rating under DC 7804.  As explained above, Board resolves reasonable doubt in the Veteran's favor to find that his back scars approximated painful findings prior to the June 2009 VA examination.  From October 23, 2008 to the June 2009 VA examination, the Veteran demonstrated five or more painful scars to meet the 30 percent rating criteria under revised DC 7804.  38 C.F.R. § 4.118, DC 7804 (2013).  A 30 percent rating is the maximum schedular rating under DC 7804.  Id.

Ratings in excess of 30 percent are limited for superficial scars of the back.  See generally 38 C.F.R. § 4.118, DCs 7801 to 7805 (2013).  The Veteran's back scars have not measured 929 sq. cm, nor have they been shown to be deep.  A schedular rating in excess of 30 percent beginning October 23, 2008 is not warranted.  See id.  

(iii) Increased initial rating for chloracne, currently rated as 10 percent disabling.

The Veteran is currently in receipt of an initial 10 percent rating for chloracne.  The disability is rated pursuant to Diagnostic Code (DC) 7829, which specifically pertains to chloracne.  38 C.F.R. § 4.118, DC 7804.  Under DC 7829, a 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or, for deep acne other than on the face or neck.  A 30 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Additionally, according to DC 7829, chloracne may be rated as disfigurement of the head, face, or neck (under DC 7800) or scars (under DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.

As the Veteran's service-connected chloracne has already been assigned a 10 percent rating, the evidence of record must demonstrate his chloracne is manifested by, or that the symptoms more nearly approximate, deep acne affecting 40 percent or more of his face and neck.  38 C.F.R. § 4.7 (2013).

The Veteran had regular VA dermatology consultations throughout the entire claims period where he was treated for chloracne.  However, these assessments do not show that he ever had deep acne affecting 40 percent or more of his head and neck.  
VA treatment records from as early as October 2001 include assessments of facial ice pick scars. The clinical notes since 2006 have indicated that the Veteran's facial acne was clinically stable and non-active.  See generally VA treatment records from 2006 to 2013.

The Veteran was afforded a VA dermatology examination in March 2002.  The examiner noted comedones and cysts affecting the back, posterior neck, and chest area.  She diagnosed mild acne vulgaris and cyst.  She did not find chloracne.  

VA reexamined the Veteran in June 2009.  Clinical examination of the face showed the Veteran to have multiple ice pick scars on his face without active pustules, cysts, and inflammatory papules.  The examiner did not find evidence of functional impairment, systemic symptoms, malignancy or neoplasm, urticarial, vasculitis, erythemia multiform, acne, alopecia, scarring, or disfigurement.  She assessed percent of total body and exposed area affected as less than 1 percent each.  The examiner diagnosed acne with a differential diagnosis of chloracne, clinically stable, mainly with cysts and residua of former acne lesions.  

The Veteran underwent his most recent VA dermatology examination in February 2012.  The examiner found the Veteran to have dozens of scars and cystic abscesses that had been surgically drained.  The Veteran was on a constant course of antibiotics and topical medication for treatment.  Clinical examination showed the Veteran to have between 5 and 20 percent both total body area and exposed area infected by chloracne with associated abscesses on the back.  The examiner assessed deep acne affecting areas other than the face and neck.  

The Board finds that the evidence of record did not demonstrate that the Veteran's chloracne was manifested by, or that the symptoms of his chloracne more nearly approximate, deep acne affecting 40 percent or more of his face and neck.  38 C.F.R. § 4.7, 4.118, DC 7829.  Both June 2009 and February 2012 VA examination reports specifically confirm that the chloracne did not affect an exposed area 40 percent or greater of total exposed surface area.  VA treatment records do not otherwise indicate 40 percent or greater exposed area was affected by chloracne.  Consequently, a rating in excess of 10 percent is not warranted for any distinct period during the pendency of this appeal under DC 7829.

The Board has also considered whether a rating under DC 7801 for scars of head, face, and neck would result in a higher rating.  38 C.F.R. § 4.118, DCs 7801, 7829.  VA treatment records reference facial "ice pick" scars in numerous reports as associated with chloracne.  Nonetheless, review of the February 2012 VA scar examination report does not show that the Veteran has more than one characteristic of disfigurement as contemplated by DC 7801, nor do additional VA treatment records.  Id.  The February 2012 VA examiner clinically examined the Veteran specifically for scars.  He noted a scar of the neck, but did not find any scarring of the head, face, or neck to be elevated, depressed, adhere to underlying tissue, or have missing underlying soft tissue.  No abnormal pigmentation of the head, face, or neck was observed.  The examiner commented that the Veteran had approximately 6 sq. cm. of abnormal skin texture on his head, face, and neck.  Although treating clinician have referenced "ice pick" facial scars, these do approximate more than one characteristic of disfigurement to warrant a rating in excess of 10 percent under DC 7801.  38 C.F.R. § 4.118, DC 7801.

Briefly, the February 2012 VA examiner assessed five or more painful scars of the neck.  The Veteran is in receipt of a 30 percent rating for painful scars of the back related to the chloracne disease process.  An additional rating for painful neck scars would constitute pyramiding and is not for further consideration.  38 C.F.R. §§ 4.14, 4.118 DCs 7804, 7829.

(iv) Extraschedular considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected disabilities are fully contemplated by the rating criteria.  Mittleider v. West, 11 Vet. App. 181 (1998).  The symptoms include groin pain, dermatological disorders, and various painful scars.  The degree of disability exhibited for these disabilities is contemplated by the rating schedule.  It is not productive of frequent hospitalizations or marked interference with employment.  The evidence does not suggest any extraordinary symptoms beyond what the schedular criteria contemplate.  The assigned rating fully contemplates occupational interference from groin pain and skin disorders.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for any of the increased rating claims.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence has been received to reopen the claim of service connection for a skin disorder other than chloracne, and it is granted for the limited purpose of reopening the claim.

Increased rating for a bilateral hydrocele, currently rated as noncompensable prior to June 8, 2009 and 10 percent thereafter is denied.  

Initial ratings of 10 percent beginning April 17, 2007 and 30 percent beginning October 23, 2008, but no higher, are granted for service connected scars of the back.  

Initial rating in excess of 10 percent for chloracne is denied.


REMAND

The claim for service connection for a non-chloracne skin disorder must be remanded for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  Service records show that the Veteran was noted to have acne prior to and during service.  He continues to have acne.  The evidence is unclear whether the Veteran has an acne disorder separate from service connected chloracne.  A VA examination with pertinent opinions must be obtained as detailed below.

For the claimed hypertension, in November 2013 the Board requested a medical opinion on whether hypertension is secondary to service connected PTSD.  The October 2012 Joint Motion found that the November 2007 VA medical opinion did not contain an adequate rationale.  The November 2013 VA examiner essentially reiterated the November 2007 VA hypertension medical opinion without discussing the Veteran's specific PTSD symptoms.  Another medical opinion is needed as detailed below.

For the claimed hepatitis C, in November 2013 the Board requested a medical opinion from a specialist in liver disorders or infectious diseases.  The November 2013 hepatitis C medical opinion is unclear as to whether the examiner is a specialist.  Additional development is necessary to confirm the examiner's qualifications or if needed, obtain a specialist's opinion.  

For the claimed increased rating for PTSD, additional development is necessary to clarify discrepancies between the July 2009 and October 2012 VA PTSD examinations as compared to the July 2013 VA PTSD examination.  In the former examination reports, both examiners assessed the Veteran as having significant psychiatric symptoms clearly distinguishable from PTSD symptoms.  Meanwhile, the July 2013 VA examiner did not find any additional psychiatric disorder and attributed all psychiatric symptoms to PTSD.  Another psychiatric medical opinion is needed as detailed below.

For the TDIU claim, the Board considers this issue to be intertwined with the remanded increased ratings claim.  The Board will defer adjudication until the development detailed below is completed and then reconsider the issue.  

Accordingly, the case is REMANDED for the following action:

1. Confirm whether the examiner providing the November 2013 hepatitis C medical opinion is a specialist in liver disorders or infectious diseases and document it within the claims folder.  If the November 2013 hepatitis C examiner is not a specialist, contact a liver disorder or infectious disease specialist for an opinion with review of the claims folder and Virtual VA/ VBMS efolders.  The opinion must comply with instructions from the November 2013 Board remand.  

2.  Schedule the Veteran for a VA dermatology examination.  The claims file, including any pertinent documents within the Virtual VA/ VBMS efolders, must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, and the results reported in detail. 

Following clinical dermatology examination, the examiner must answer the following questions:

a.  What non-chloracne dermatological disorder does the Veteran currently have on examination and since February 2001?  Note: for VA purposes acne vulagris has been demonstrated and the term 'current disability' includes all dermatological disorders shown since the Veteran filed his current claim in February 2001.  

b.  For acne vulgaris and each additional non-chloracne dermatological disorder demonstrated since February 2001, does it have separate and distinct clinical manifestations apart from chloracne?  If so, please describe in detail.  

c.  For each non-chlorance and non-acne dermatological disorder found, is it is at least as likely as not (50 percent probability or greater) related to service?

d.  For each non-chlorance dermatological disorder found, is it at least as likely as not (50 percent probability or greater) secondary to or aggravated by the service connected chloracne?  

e.  For acne vulgaris disorder, is it at least as likely as not that preexisting disorder was (50 percent probability or greater) aggravated by service beyond the natural course of symptomatology?  
 
The examiner must provide a supporting rationale for all opinions.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  Obtain a VA hypertension medical opinion.  The claims file, including any pertinent documents within the Virtual VA/ VBMS efolders, must be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner is asked to opine on whether it at least as likely as not (50 percent probability or greater) that any current hypertension is secondary to or aggravated by the service connected PTSD.  

The examiner must express an opinion that explicitly considers the possibility of aggravation and provide a detailed discussion of the Veteran's actual PTSD symptoms to support the determination.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

4.  Schedule the Veteran for a VA psychiatric examination with an appropriate mental healthcare clinician.  The claims file, including any pertinent documents within the Virtual VA/ VBMS efolders, must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, and the results reported in detail. 

The examiner is asked to identify all psychiatric diagnoses.  For each non-PTSD diagnosis, the examiner must state whether it is productive of clearly separate and distinguishable symptoms apart from service connected PTSD symptoms.  A complete explanation must accompany the opinion addressing the discrepancies regarding non-PTSD symptoms found in the July 2009, October 2012, and July 2013 VA PTSD examinations.  

The examiner must identify the nature, frequency, and severity of all current manifestations of PTSD and any related psychiatric disorder.  The examiner should also assign a GAF score and provide an explanation of the assigned score. 

The examiner must also opine on whether the Veteran is precluded from gainful employment consistent with his education and occupational experience due to service connected PTSD symptoms.  Additional non-psychiatric disorders cannot be considered in the determination.  

A rationale for all opinions expressed must be provided. 

5.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal. If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.A. Markey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


